Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 02/17/2022. By this 
amendment,
Claims 1, 8-9, and 15-16 have been amended.
Claims 1-20 are pending.

Claim Objections
	Claims 1, 8, and 15 have been amended, and the objection is removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:


Claims 1-5, 7-12, and 14-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song (US 2011/0161567), in view of Li (US 2020/0042230)
	With respect to independent claim 1, Song discloses
A method comprising: (para 0030)
identifying one or more memory pages from a first data block in a first plane of a multi-plane memory component, the one or more memory pages storing data; (disclosing plane #110, which is plane #0, and plane #130, which is plane #1 (para 0017; fig. 1); thus, the nonvolatile memory device may be considered as a multi-plane memory component (abstract; fig. 1). Disclosing each of the planes stores a plurality of pages (paras 0020 and 0024), and each page may be considered as a block)
copying the one or more memory pages to a first page buffer corresponding to the first plane of the multi-plane memory component; (disclosing transferring data between the planes #110 and #130 using first page buffer #120 and second page buffer #140 correspond to plane #110 and plane #130, respectively (para 0025))
determining whether a second data block in the first plane of the multi-plane memory component has capacity to store the one or more memory pages; (disclosing plane #110 has a 
and at least one of: responsive to the second data block in the first plane of the multi-plane memory component having the capacity, copying the one or more memory pages from the first page buffer to the second data block; or (disclosing transferring data of a particular page to another page within the same plane using the page buffer #120 (para 0022); and that suggests that the another page, which is considered as a second data block, having the capacity for storing data)
responsive to the second data block in the first plane of the multi-plane memory component lacking the capacity, (disclosing one of the page of plane #110 may require an erase operation before writing; this erase operation may take up to several milliseconds, lengthening the required time for programming the desired data; and that suggests that the page may be lacking capacity for storing data (para 0006)) copying the one or more memory pages storing data from the first page buffer to a third data block in a second plane of the multi-plane memory component. (disclosing transferring data between different planes, plane #110 and plane #130 (para 0025); and using the page buffers #120 and #140 to transfer data between pages of the planes #110 and #130 (para 0030)
Song discloses
the one or more memory pages storing data
copying the one or more memory pages storing data from the first page buffer to a third data block in a second plane of the multi-plane memory component
But Song does not explicitly disclose
the one or more memory pages storing valid data
copying the one or more memory pages storing valid data from the first page buffer to a third data block in a second plane of the multi-plane memory component
However, Li discloses copying valid data of a page of a plane of a NAND die to a page buffer of a NAND plane of a NAND die of a plurality of NAND dies (para 0010 and para 0068). The copying valid data to the page buffer may considered as the valid data would be transferred from the page buffer to corresponding NAND die. Thus, this method is analogous to what has been done by Song. 


	With respect to claim 2, Song discloses
The method of claim 1, wherein the multi-plane memory component comprises a plurality of planes, the plurality of planes comprising the first plane and the second plane. (disclosing the memory  comprises planes #110 and #130 (para 0017; fig. 1))

With respect to claim 3, Song discloses
The method of claim 2, wherein each plane of the plurality of planes has a respective associated page buffer. (disclosing the planes #110 and #130 have page buffers #120 and #140, respectively (para 0017; fig. 1))

With respect to claim 4, the combination of Song and Li discloses
The method of claim 1, further comprising: transferring the one or more memory pages storing valid data via a data bus. (Li, disclosing transferring read valid data to a page buffer of a NAND plane or write valid data to the second newly assigned physical page (para 0010; see also paras 0008-0009); and the data should be transferred over a bus; Song, disclosing transferring data between page buffers #120 and #140 using global lines groups GIOO<1:31> and GIO1<0:31>, and each page buffers is connected to corresponding plane by multi-busses (para 0017; fig. 1))

With respect to claim 5, Song discloses
The method of claim 1, wherein the one or more memory pages are copied to one memory page from the second data block. (Song, disclosing transferring data of a particular page to another page within the same plane using the page buffer #120 (para 0022); and that suggests that the another page, which is considered as a second data block, having the capacity for storing data)

With respect to claim 7, the combination of Song and Li discloses
The method of claim 1, further comprising: erasing all data in the first data block. (Song, disclosing one of the pages of plane #110 may require an erase operation before writing; this erase operation may take up to several milliseconds, lengthening the required time for programming the desired data (para 0006); Li, disclosing erasing the identified block (para 0063)) 

With respect to independent claim 8, Song discloses
A system comprising: (para 0053; fig. 1)
a multi-plane memory component; and (abstract)
a processing device, coupled to the memory component, to: (the host (para 0053; fig. 1) may considered as processing device or may include at least a processor considered as a processing device, and the host is coupled to the input/output control unit #150 of the nonvolatile memory device (paras 0025 and 0031; fig. 1; abstract))
identify one or more memory pages from a first data block in a first plane of a memory component, the one or more memory pages storing data; (disclosing plane #110, which is plane #0, and plane #130, which is plane #1 (para 0017; fig. 1); thus, the nonvolatile memory device may be considered as a multi-plane memory component (abstract; fig. 1). Disclosing each of the planes stores a plurality of pages (paras 0020 and 0024), and each page may be considered as a block)
copy the one or more memory pages to a first page buffer corresponding to the first plane of the multi-plane memory component; (disclosing transferring data between the planes #110 and #130 using first page buffer #120 and second page buffer #140 correspond to plane #110 and plane #130, respectively (para 0025))
determine whether a second data block in the first plane of the multi-plane memory component has capacity to store the one or more memory pages; (disclosing plane #110 has a plurality of pages (para 0020), and a page, which is considered as a block, stores data (para 0021); and that suggests that the block has capacity to store the page or data of the page)
and at least one of: responsive to the second data block in the first plane of the multi-plane memory component having the capacity, copy the one or more memory pages from the first page buffer to the second data block; or (disclosing transferring data of a particular page to another page within the same plane using the page buffer #120 (para 0022); and that suggests that the another page, which is considered as a second data block, having the capacity for storing data)
responsive to the second data block in the first plane of the multi-plane memory component lacking the capacity, copy the one or more memory pages storing data from the first page buffer to a third data block in as second plane of the multi-plane memory component. (disclosing transferring data between different planes, plane #110 and plane #130 (para 0025); and using the page buffers #120 and #140 to transfer data between pages of the planes #110 and #130 (para 0030)
Song discloses
the one or more memory pages storing data
copy the one or more memory pages storing data from the first page buffer to a third data block in as second plane of the multi-plane memory component
But Song does not explicitly disclose
the one or more memory pages storing valid data
copy the one or more memory pages storing valid data from the first page buffer to a third data block in as second plane of the multi-plane memory component
However, Li discloses copying valid data of a page of a plane of a NAND die to a page buffer of a NAND plane of a NAND die of a plurality of NAND dies (para 0010 and para 0068). The copying valid data to the page buffer may considered as the valid data would be transferred from the page buffer to corresponding NAND die. Thus, this method is analogous to what has been done by Song. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of storing data of Song, to include the method of storing valid data of Li. Therefore, the combination discloses copying the one or more memory pages storing valid data from the first page buffer to a third data block in a second plane of the multi-plane memory component. The person of ordinary skill in the art 

With respect to claim 9, Song discloses
The system of claim 8, wherein the multi-plane memory component comprises a plurality of planes, the plurality of planes comprising the first plane and the second plane. (similar rejection to claim 2 is applied, mutatis mutandis, to claim 9)

With respect to claim 10, Song discloses
The system of claim 9, wherein each plane of the plurality of planes has a respective associated page buffer. (similar rejection to claim 3 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, Song discloses
The system of claim 8, wherein the processing device is further to transfer the one or more memory pages storing valid data via a data bus. (similar rejection to claim 4 is applied, mutatis mutandis, to claim 11)

With respect to claim 12, the combination of Song and Li discloses
The system of claim 8, wherein the processing device copies the one or more memory pages storing valid data from the first page buffer to one memory page from the second data block. (Song, disclosing transferring data of a particular page to another page within the same plane using the page buffer #120 (para 0022); and that suggests that the another page, which is considered as a second data block, having the capacity for storing data; Li, disclosing transferring valid data to a page buffer of a NAND plane and writing the transferred data from the first page to a physical location of the newly assigned page (para 0079; see also para 0068))

With respect to claim 14, the combination of Song and Li discloses
The system of claim 8, wherein the processing device is further to perform an error detection and correction on or off the memory component. (Li, disclosing the SSD controller #122 performs an error correction code (ECC) in the controller #122 (para 0011-0012; see also para 0068; fig. 6A))

With respect to claim 19, the combination of Song and Li discloses
The non-transitory computer-readable storage medium of claim 15, wherein the processing device copies the one or more memory pages storing valid data from the first page buffer to one memory page from the second data block. (Song, disclosing copying data between the planes using page buffers #120 and #140 (para 0025; fig. 1); Li, copying valid data of a page of a plane of a NAND die to a page buffer of a NAND plane of a NAND die of a plurality of NAND dies (para 0010 and para 0068)

Claims 6 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Song (US 2011/0161567), in view of Li (US 2020/0042230), as applied to claims 1 and 8 above, in view of Park (US 2020/0133572)
With respect to claim 6, Song discloses
The method of claim 1, wherein the one or more memory pages are copied to the first page buffer has a size. (disclosing the first page buffer #120 temporarily stores data of a page (para 0021); and that suggests that the first page buffer #120 has a size (para 0021)
Song discloses
the one or more memory pages are copied to the first page buffer has a size 
But Song does not explicitly disclose
the one or more memory pages are copied to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages
However, Park discloses a method for using a page buffer that has a size smaller than that of the size of data in each page (para 0168; fig. 10 and relevant texts), analogous to what has been done by Song.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of page buffers of Song, to include the method for facilitating the page buffer size and the page size of Park. Therefore, the combination discloses the one or more memory pages are copied to the first page buffer in 

With respect to claim 13, the combination of Song and Park discloses
The system of claim 8, wherein the processing device copies the one or more memory pages from the first data block to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages. (similar rejection to claim 6 is applied, mutatis mutandis, to claim 13)

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Song (US 2011/0161567), in view of Li (US 2020/0042230), and in view of Seong (US 2020/0174700)
With respect to independent claim 15, Song discloses
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: (disclosing a computing system comprising a host #300, control unit #150, and a nonvolatile memory comprising a 
identify one or more memory pages at a first physical address from a first data block in a first plane of a multi-plane memory component, the one or more memory pages storing data, (disclosing plane #110, which is plane #0, and plane #130, which is plane #1 (para 0017; fig. 1); thus, the nonvolatile memory device may be considered as a multi-plane memory component (abstract; fig. 1). Disclosing each of the planes stores a plurality of pages (paras 0020 and 0024), and each page may be considered as a block) wherein the host sends address signals; (disclosing the flash interface #200 sends to and receives from the host #300 control commands, address signals, and data signals (para 0018))
copy the one or more memory pages to a memory buffer corresponding to the first plane of the multi-plane memory component; (disclosing transferring data between the planes #110 and #130 using first page buffer #120 and second page buffer #140 correspond to plane #110 and plane #130, respectively (para 0025))
determine whether a second data block in the first plane of the multi-plane memory component has capacity to store the one or more memory pages; (disclosing plane #110 has a plurality of pages (para 0020), and a page, which is considered as a block, stores data (para 0021); and that suggests that the block has capacity to store the page or data of the page)
and at least of: responsive to the second data block in the first plane of the multi-plane memory component having the capacity, copy the one or more memory pages from the page buffer to the second data block, (disclosing transferring data of a particular page to another wherein addresses are issued by the host; or (disclosing the host sends control commands, address signals, and data signals (para 0018))
responsive to the second data block in the first plane of the multi-plane memory component lacking the capacity, (disclosing one of the page of plane #110 may require an erase operation before writing; this erase operation may take up to several milliseconds, lengthening the required time for programming the desired data; and that suggests that the page may be lacking capacity for storing data (para 0006)) copy the one or more memory pages storing data from the first page buffer to a third data block in a second plane of the multi-plane memory component. (disclosing transferring data between different planes, plane #110 and plane #130 (para 0025); and using the page buffers #120 and #140 to transfer data between pages of the planes #110 and #130 (para 0030)
Song discloses
the one or more memory pages storing data
copy the one or more memory pages storing data from the first page buffer to a third data block in a second plane of the multi-plane memory component
But Song does not explicitly disclose
the one or more memory pages storing valid data
copy the one or more memory pages storing valid data from the first page buffer to a third data block in a second plane of the multi-plane memory component

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of storing data of Song, to include the method of storing valid data of Li. Therefore, the combination discloses copying the one or more memory pages storing valid data from the first page buffer to a third data block in a second plane of the multi-plane memory component. The person of ordinary skill in the art would have been motivated to apply the modification for reducing the number of pages involved, the system can ensure atomicity in a transaction; and thereby, improved and enhanced the efficiency and performance of a storage system (Li, para 0034; and paras 0036 and 0045))
Song discloses
the host control address signals
addresses are issued by the host 
But Song does not explicitly disclose
a logical address maps to the first physical address
the logical address is updated to map the second physical address
However, Seong discloses a method for dynamic memory compaction (abstract), comprising using a mapping table to translate a logical block address into a physical block 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of issuing address to access the memory of Song, to include the method of accessing the memory of Seong. Therefore, the combination discloses a logical address maps to the first physical address; and the logical address is updated to map the second physical address. The person of ordinary skill in the art would have been motivated to apply the benefit of logical addressing so that a user program never directly access the physical memory and the process do not occupies memory which is acquired by another process thus corrupting that process; and thereby, improved memory access operation)

With respect to claim 16, Song discloses
The non-transitory computer-readable storage medium of claim 15, wherein the multi-plane memory component comprises a plurality of planes, the plurality of planes comprising the first plane and the second plane. (disclosing the memory device includes a number of planes, including plane #110 and plane #130 (paras 0017 and 0019; fig. 1))

With respect to claim 17, Song discloses
The non-transitory computer-readable storage medium of claim 16, wherein each plane of the plurality of planes has a respective associated page buffer. (disclosing each plane may be coupled to a buffer (paras 0021 and 0024; fig. 1))

With respect to claim 18, the combination of Song and Seong discloses
The non-transitory computer-readable storage medium of claim 15, wherein the processing device is further to transfer the one or more memory pages storing valid data via a data bus. (Seong, disclosing reading data from a block of a plane to a page buffer through an internal bus INT_BUS (para 0131; fig. 6))

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Song (US 2011/0161567), in view of Li (US 2020/0042230), and in view of Seong (US 2020/0174700), as applied to claim 15, in view of Park (US 2020/0133572)
With respect to claim 20, Song discloses
The non-transitory computer-readable storage medium of claim 15, wherein the processing device copies the first page buffer has a size. (disclosing the first page buffer #120 temporarily stores data of a page (para 0021); and that suggests that the first page buffer #120 has a size (para 0021)
Song discloses
the one or more memory pages are copied to the first page buffer has a size 
But Song does not explicitly disclose
the one or more memory pages from the first data block to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages
However, Park discloses a method for using a page buffer that has a size smaller than that of the size of data in each page (para 0168; fig. 10 and relevant texts), analogous to what has been done by Song.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of page buffers of Song, to include the method for facilitating the page buffer size and the page size of Park. Therefore, the combination discloses the one or more memory pages are copied to the first page buffer in piecemeal quantities that are smaller than a size of one memory page within the one or more memory pages. The person of ordinary skill in the art would have been motivated to apply the modification for providing efficient support to different applications having different page sizes, including some pages that may have a size that is larger than a size of a page buffer; and thereby, any access operation may be achieved in a smaller and lower cost chip size; (Park, para 0168))

Response to Arguments
Applicant’s arguments, see the Remarks, filed 2/17/2022, with respect to the rejection(s) of claim(s) 1-20 under AIA  U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song and Li.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137